DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The RCE filed on 7/26/2022 has been entered
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-25 are rejected under 35 U.S.C. 103 as being unpatentable over Graf (US PG Pub No. 2012/0245819) in view of Kim (US PG Pub No. 2015/0142260).
Regarding claims 1, 8 and 9, Graf teaches A fuel pump control system comprising: 
a fuel pump configured to supply fuel from a fuel tank to an internal combustion engine; (2 figure 1 fuel pump)
a pump control unit configured to control the fuel pump based on a control target value (paragraph 24 pump pressure) of at least one target item of the internal combustion engine; (paragraph 17 microprocessor 7 figure 1 pump control apparatus)
a pump characteristic detection unit (7 figure 1 microprocessor for interpreting pump values paragraph 17 22 and 24) configured to acquire a pump characteristic value (paragraph 24 pump pressure to stay between G1 and G2), which is required to determine deterioration of the fuel pump, among pump characteristic values (paragraph 24), which indicate an operating state (paragraph 24 pump on/off) of the fuel pump and include a supplied current (paragraph 24 pump current) to the fuel pump, a generated voltage of the fuel pump (paragraph 12 and 24 pump voltage monitored), and a rotation speed of the fuel pump (paragraph 24 pump rotation speed); 
a pump characteristic storage unit (7 figure 1 microprocessor for interpreting pump values paragraph 17, 22 and 24) configured to store, together with the control target value, the pump characteristic value acquired by the pump characteristic detection unit; (paragraph 24 figure 2 between G1 and G2)
a determination threshold set unit (7 figure 1) configured to set a determination threshold value (G1 and G2 figure 2 paragraph 24), which is for determining deterioration of the fuel pump, by using at least one of the stored pump characteristic value (in between G1 and G2 figure 2), the control target value, and a combination of at least two of the control target values; and (paragraph 24 figure 2 G1 and G2 if pump pressure undershoots limit value G1 and G2)
a fuel pump deterioration determination unit (7 figure 1 microprocessor for interpreting pump values) configured to determine deterioration of the fuel pump by using the pump characteristic value stored in the pump characteristic storage unit and the determination threshold value (paragraph 24 figure 1 G1 and G2 undershoots limit value G1 or G2 fault message displayed).
the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using: 
the pump characteristic value (pump pressure between G1 and G2) stored for the control target value (G1) of a first target item, which is one of a fuel flow amount, a fuel pressure (paragraph 23 G1 pump pressure in event of leakage of fuel feed unit), the rotation speed of the fuel pump, the applied voltage to the fuel pump, and the generated voltage, and 
the pump characteristic value (pump pressure between G1 and G2) stored for the control target value (G2) of a second target item (pump pressure between G1 and G2), which is an other of the fuel flow amount, the fuel pressure, the rotation speed of the fuel pump (G2 paragraph 23 pump rotation speed rises sharply… without pump pressure generated), the applied voltage to the fuel pump, and the generated voltage.
Graf does not teach however Kim teaches a pump characteristic detection unit that determines deterioration of the fuel pump based on an applied voltage to the fuel pump (150 figure 1 paragarph 32 and 33 voltage sensing when engine fails to start or stall when vehicle moves).
It would have been obvious to one of ordinary skill in the art at the effective filing date to modify Graf based on the teachings of Kim to teach a pump characteristic detection unit that determines deterioration of the fuel pump based on an applied voltage to the fuel pump. The motivation would be to provide further information to ECM on fuel pump failure and engine behavior.
Regarding claim 2, Graf teaches wherein the fuel pump deterioration determination unit (7 figure 1) is configured to detect an indication of an abnormality in the fuel pump by using a correlation between the pump characteristic values stored for different control target values of the same target item (figure 2 G1 and G2 paragraph 24 upper and lower limit).
Regarding claim 7, Graf teaches wherein the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using the pump characteristic value stored in at least one of a state where the internal combustion engine is started, a state where the internal combustion engine is stopped, or a state where the internal combustion engine is in operation (paragraph 4, 22-25 can operation with engine on/off).
Regarding claim 10, Graf teaches further comprising: at least one processor configured to implement functions of the pump control unit, the pump characteristic detection unit, the pump characteristic storage unit, the determination threshold set unit, and the fuel pump deterioration determination unit (7 figure 1 pump control apparatus).
Regarding claim 11, Graf further teaches further comprising: at least one processor configured to implement functions of the pump control unit, the pump characteristic detection unit, the pump characteristic storage unit, the determination threshold set unit, and the fuel pump deterioration determination unit (7 figure 1 pump control apparatus).
Regarding claim 12, Graf further teaches wherein the controlling, the acquiring, the storing, the setting, and the determining are processes executed by at least one processor (7 figure 1 pump control apparatus).
Regarding claim 13, Graf teaches wherein the pump control unit is configured to perform a feedback control so that the at least one target item becomes the control target value (paragraph 24 control target value is in between limit value G1 and G2).
Regarding claim 14, Graf teaches wherein the fuel pump deterioration determination unit (7 figure 1 microprocessor for interpreting pump values) is configured to detect the indication of the abnormality of the fuel pump (paragraph 24) by using, the fuel flow amount as the first target item (paragraph 23 G1… pump pressure leakage of fuel feed unit which examiner interprets as directly related to fuel flow amount) and a fuel pressure as the second target item (paragraph 23 Po is relationship between [n] pump RM and [A] pump current figure 2. G2… without pump pressure generated).
Regarding claim 15, Graf teaches wherein the determination threshold set unit (7 figure 1) is configured to set the determination threshold value (G1 and G2 figure 2 paragraph 24) during a time that the fuel pump supplies fuel from the fuel tank to the internal combustion engine (paragraph 17 and 23 G1 and G2 are set of turned on when engine turns on and therefore fuel pump supplies fuel from fuel tank to ICE. There is no power to processor 7 figure 1 when engine is off and so determination value is not set).
Regarding claim 16, Graf teaches wherein the controlling includes performing a feedback control so that the at least one target item becomes the control target value (paragraph 24 feedback control is not to throw an error is values stay within G1 and G2 paragraph 12 and 13. Comparing is feedback. Limit value G1 and G2).
Regarding claim 17, see rejection to claim 14 as the limitations are substantially similar
Regarding claim 18, Graf teaches wherein the setting includes setting the determination threshold value during a time that the fuel pump supplies fuel from the fuel tank to the internal combustion engine (see claim 15).
Regarding claim 19, Graf teaches wherein the determination threshold value is set based the pump characteristic value or an amount of variation of the pump characteristic value (paragraph 24 see claim 1).
Graf does not explicitly teach wherein the threshold value is based on on a standard deviation of a pump characteristic value. Grad does teach a threshold value to maintain good operation of the fuel pump. It would have been obvious to one having ordinary skill in the art at the time the invention was made to teach wherein the threshold value is based on a standard deviation of a pump characteristic value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 20, Graf teaches wherein the control target value is calculated based on a sensor signal generated during operation of the internal combustion engine (7 figure 2 paragraph 27 monitor pump current and pump speed are sensors).
Regarding claim 21, Graf teaches wherein the determination threshold set unit is further configured to set the determination threshold value based on a standard deviation of the pump characteristic value or an amount of variation of the pump characteristic value (see claim 19).
Regarding claim 22, Graf teaches wherein the pump control unit is further configured to calculate the control target value based on a sensor signal (7 figure 1) generated during operation of the internal combustion engine (paragraph 24).
Regarding claim 23, Graf teaches wherein 
the fuel pump deterioration determination unit (7 figure 1 microprocessor for interpreting pump values) is configured to detect the indication of the abnormality of the fuel pump by using 
the pump characteristic value stored for the control target value of the first control target value which is the fuel flow amount and (paragraph 23 G1… pump pressure leakage of fuel feed unit which examiner interprets as directly related to fuel flow amount)
the pump characteristic value stored for the control target value of the second control target which is the fuel pressure (paragraph 23 G2… without pump pressure generated).
Regarding claim 24, Graf teaches wherein the determination threshold set unit (7 figure 1) is configured to set the determination threshold value (G1 and G2 figure 2 paragraph 24) after a vehicle, which is provided with the fuel pump control system, is started (examiner interprets engine will turn on microprocessor 7 figure 1 after engine is started).
Regarding claim 25, Graf teaches wherein the determination threshold set unit is configured to repeatedly set the determination threshold value after a vehicle, which is provided with the fuel pump control system, is started (examiner interprets engine will turn on microprocessor 7 figure 1 and repeatedly set value as microprocessor is constantly calling on ROM memory).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Graf (US PG Pub No. 2012/0245819) and Kim (US PG Pub No. 2015/0142260) in view of Scanderbeg et al (US PG Pub No. 2003/0221674)
Regarding claim 5, Graf and Kim do not explicitly teach however Scanderbeg teaches further comprising: 
a temperature sensor configured to acquire a fuel temperature, wherein 
the pump characteristic storage unit is configured to store, together with the control target value, the pump characteristic value and the fuel temperature, and 
the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using the pump characteristic value stored for the control target value and the fuel temperature according to a traveling condition of a vehicle that is provided with the fuel pump (paragraph 9).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Graf and Kim based on the teachings of Scanderbeg to teach further comprising: a temperature sensor configured to acquire a fuel temperature, wherein the pump characteristic storage unit is configured to store, together with the control target value, the pump characteristic value and the fuel temperature, and the fuel pump deterioration determination unit is configured to detect an indication of an abnormality of the fuel pump by using the pump characteristic value stored for the control target value and the fuel temperature according to a traveling condition of a vehicle that is provided with the fuel pump. The motivation would be to provide fuel shutdown without operator intervention and better damage protection of the fuel pump (Scanderbeg paragraph 10).
Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive.  
Regarding applicants arguments on page 10-11: applicant stated that examiner agreed that the rejection is overcome based on the claims filed on 6/27/2022.
Upon further consideration a new set of claims were filed on 7/26/2022. A new rejection has been applied to the amended 7/26/2022 claims.
Regarding applicants arguments on page 13: applicant states that Graf uses the same target item for detect abnormality by using electric current. And is silent about using different target items.
Examiner disagrees and states that G1 and G2 are used as different target items. G1 corresponds to pump pressure in event of leakage of fuel feed unit. And G2 describes dry running of the fuel pump 2 in which the pump rotation speed rises sharply even in the case of low pump currents (Grad paragraph 23). The first target item is pump pressure the second target item is pump rotational speed. Both are used to detect abnormality of fuel pump

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C JIN/Primary Examiner, Art Unit 3747